Citation Nr: 1400962	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-44 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic ACL insufficiency, status post ACL reconstruction x2, right knee (claimed as right knee condition).

2.  Entitlement to service connection for status post ACL reconstruction, left knee (claimed as left knee condition).

3.  Entitlement to service connection for enlarged heart.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for all three issues on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's right knee disability is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's left knee disability is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against a finding that the Veteran's heart disability is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current right knee disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

2.  The Veteran's current left knee disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

3.  The Veteran's current heart disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a December 2008 letter, subsequent to the January 2010 rating decision.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and relevant social security records with the file.  A Formal Finding of Unavailability has been made with respect to October 1985 surgery records for the Veteran's right knee that he contends exist.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist. 

The Veteran was also afforded a VA examination for both knees in September 2009.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion. 

With respect to the Veteran's service connection claim for an enlarged heart, the Board recognizes that the Veteran has not been afforded an examination.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, although the first McLendon element appears to be satisfied by an April 1998 radiology examination indicating a slightly enlarged heart, there is no competent and credible evidence of record establishing that an event, injury, or disease affecting the Veteran's cardiovascular system occurred during his period of active duty service.  Service treatment records do indicate treatment for chest pain in October 1980, but this was the result of chest congestion.  There are no further complaints while in service, and the first record of an enlarged heart is the April 1998 radiology examination.  In addition, the Veteran has provided only a blanket assertion that his enlarged heart is related to service and has failed to allege any specific facts linking an enlarged heart to active duty, to include any assertion of continuity of symptomatology.  For this reason, and as he is not otherwise competent to testify with respect to a complex medical issue such as an enlarged heart, the Board concludes that the second and third McLendon elements are not satisfied, and a return of this issue to the RO for additional development or consideration is not required. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303  (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Service Connection for a Right Knee and Left Knee Condition

The Veteran is seeking service connection for right and left knee disorders.  He essentially contends that his current bilateral knee disorders are the result of injuries that occurred while on active duty.

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307  (2007); Savage v. Gober, 10 Vet. App. 488, 495-97  (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  These chronic conditions include arthritis, and are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Regarding the first Shedden requirement, the Veteran has current diagnoses of bilateral knee arthralgia, bilateral osteoarthritis, and internal derangement of the knees.  Requirement (1) is satisfied.

With respect to element (2), service treatment records indicate treatment for both knees.  The Veteran was treated for left knee pain in November 1980, and for right knee pain in May 1980, June 1980, August 1980, October 1980, January 1984, and March 1984.  Consequently, requirement (2) is satisfied.  The Board now turns to the "nexus" requirement.

The Veteran has provided little more than a bare assertion that his current knee disabilities are related to his active duty service.  While the Veteran has provided no specific allegations, the Board has considered whether his claim for service connection and the fact that he has referenced having injured his knees in service implies a contention of continuity of symptomatology.  The Board acknowledges that the Veteran is competent to testify with respect to a continuity of symptomatology for knee pain.  In addition, the Veteran's currently diagnosed bilateral osteoarthritis is considered a "chronic" condition.  38 C.F.R. § 3.309(a).  However, in a July 1986 examination while in the Army Reserves, the Veteran specifically denies any joint or knee issues, and stated that he is "in good health."  Due to this specific denial of any knee pain or symptoms approximately nine months after separation from active duty, the Board finds that to the extent the Veteran's contentions have suggested a continuity of symptomatology, they are of limited credibility.  

In addition, the September 2009 VA examiner concluded that the Veteran's current knee conditions are less likely than not related to his active duty service.  At the examination, the Veteran stated that he believed the left knee injury was around 1998.  The Veteran also alleged that he injured his right knee in 1985 and had surgery.  As previously discussed, VA was unable to locate medical records for this 1985 surgery.  The examiner discusses a January 1987 discharge summary for the VA Medical Center which noted that he was in good health with no previous history of knee injuries until December 1986 when he injured his right knee playing basketball.  As such, the evidence suggests that the injuries resulting in the Veteran's current knee disabilities occurred after service.

The most competent and credible evidence suggests that the Veteran's bilateral knee disabilities are not the result of active duty service.  The most credible record suggests that the Veteran's left knee disability stems from a 1998 injury and subsequent surgery.  Review of medical records and the Veteran's own denial of injury suggests that the Veteran's current right knee disability is also not the result of an in-service injury or event, but rather the result of post-service injuries and surgeries.  In addition, the competent and probative evidence does not support a finding that the Veteran suffered from a chronic condition within the presumptive period after service.

III.  Service Connection for an Enlarged Heart

As previously discussed, an April 1998 radiology examination noted a slightly enlarged heart.  Consequently, the Board finds that the first Shedden requirement is met.

However, as discussed, the record lacks any competent and credible evidence that the Veteran had any in-service treatment or related symptoms for a heart condition while in on active duty.  In-service treatment for chest pain was the result of chest congestion, and a not a cardiovascular related occurrence.  Service treatment records contain no further complaints of chest pain or symptoms relevant to a cardiovascular condition.  The Veteran has provided no specific assertions of a continuity of symptomatology, and he is not otherwise competent regarding a complex medical issue such as an enlarged heart.   See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007)  ("a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases").  Additionally, there is no medical evidence that the Veteran's heart condition began within a year of separation from active duty service.  As such, service connection for an enlarged heart is not warranted.



ORDER

Entitlement to service connection for chronic ACL insufficiency, status post ACL reconstruction x2, right knee (claimed as right knee condition) is denied.

Entitlement to service connection for status post ACL reconstruction, left knee (claimed as left knee condition) is denied.

Entitlement to service connection for enlarged heart is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


